Title: Enclosure: [Notes Respecting the Holland Loan], [2–6 December 1790]
From: Hamilton, Alexander
To: 


“In pursuance of the authority granted for negociating a loan not exceeding  application was made in Holland, and I have the pleasure to inform you, that a sum equal to  dollars has been subscribed. This loan, which shews by its success the confidence placed in the U. States, cannot fail by its intended application to give additional support to the public credit. The terms of it, with the disposition as far as made, the Secretary of the Treasury is directed to communicate.”
